Citation Nr: 1622833	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  08-30 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a separate rating for neurological manifestations of the service-connected degenerative arthritis of the cervical spine, status-post surgery C6-C7, involving either upper extremity.

2.  Entitlement to a separate rating for neurological manifestations of the service-connected degenerative disc disease of the lumbar spine, involving either lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to August 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  Jurisdiction rests with the RO in New Orleans, Louisiana.

This case was previously before the Board in July 2012 when the Board assigned a 20 percent rating for the service-connected lumbar spine disability, and denied higher ratings for service-connected degenerative arthritis of the cervical spine and degenerative arthritis, plantar fasciitis, and tendonitis of the right foot. 

The Veteran appealed the July 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Memorandum Decision, the Court vacated the Board's decisions as to these issues and remanded the matter to the Board for further proceedings to address whether the Veteran was entitled to separate ratings for neurological deficits due to the service-connected cervical and lumbar spine disabilities.  However, the Court explained in a footnote, that because the Veteran had not appealed the portion of the decision pertaining to his service-connected right foot disability or that referable to the ratings assigned by the service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine, the decision would not be disturbed as to those matters.  As such, these matters identified by the Court are not before the Board for the purpose of further review.

Pursuant to the Court's January 2014 Memorandum Decision, in August 2014, the Board remanded the claims herein for additional development and consideration.  Specifically, the August 2014 Board remand directed that updated VA treatment records be obtained, a VA examination be afforded to the Veteran and thereafter the claims be readjudicated.  The record reflects that updated VA treatment records have been associated with the claims and that a variety of VA examinations were conducted in November 2014 for the claims herein.  In February 2015, a supplemental statement of the case was issued and the case was returned to the Board.

In May 2015, the Board denied entitlement to a separate rating for neurological manifestations of degenerative arthritis of the cervical spine and a separate rating for neurological manifestations of degenerative disc disease of the lumbar spine.

The Veteran appealed the denial of separate ratings for neurological manifestations of the service-connected cervical and lumbar spine disabilities to the Court.  In April 2016, pursuant to a Joint Motion for Remand dated that same month, the Court vacated the Board's decision and remanded the Veteran's claims for separate ratings for neurological manifestations of the service-connected cervical and lumbar spine disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

To the extent that the Joint Motion for Remand (herein JMR) directed the Board to consider whether radicular pain is equivalent to an objective neurological abnormality under Note (1) of the criteria for rating the spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, additional development is required. 

In this regard, the Board observes that Note (1) states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

According to the JMR, the Board's prior, May 2015 decision did not discuss or explain how Note (1) is not for application with regard to the neurological manifestations of the Veteran's service-connected cervical and lumbar spine disabilities, given that the pain contemplated by DeLuca v. Brown, 8 Vet. App. 202 (1995) is pain-on-motion, versus the Veteran's apparent pain due to radiculopathy.  According to the JMR, the Board made no critical assessment of the qualitative difference between the two types of pain, and whether any such differences would factor into whether Note (1) is for application.  The JMR states that Note (1) appears to contemplate a separate rating, questions of pain aside, where there is some objective manifestation of a neurological problem, and that the definition of radiculopathy is noted to be "disease of the of the nerve roots."  Dorland's Illustrated Medical Dictionary, page 1405 (27th Ed.).

In this regard, at the April 2010 VA spine examination, the Veteran denied having weakness of the legs and feet, but complained of low back pain with radiation, as well as numbness and tingling of the legs.  Likewise, he denied having pain, numbness, and tingling of the upper extremities, but reported neck pain, spasms, and headaches, with reduced range of motion of the neck during flare-ups.  

The Board acknowledges that the November 2014 VA examiner stated that the Veteran had cervical disc disease with right cervical radiculopathy in the C7 distribution post-surgery, right ulnar nerve entrapment post-surgery with residual ulnar neuropathy.  The November 2014 VA examiner opined that while there were two neurological conditions affecting the right upper extremity, the exact percent each contributed to the overall right upper extremity disability could not be determined without resorting to speculation; however, based on current history of numbness in the hand, the physical examination showing decrease in distal fingertips in ulnar nerve distribute and EMG results, the greatest neurological etiology in the right upper extremity was the ulnar neuropathy, with a certainty of greater than 50 percent, causing fingertip numbness since the right C7 radiculopathy would affect mainly the radial nerve distribution rather than the ulnar nerve distribution.  The VA examiner also stated that cervical radiculopathy could explain the right pericervical muscle pain the Veteran described.  

The Board also acknowledges that the November 2014 VA examiner further opined that there were only subjective symptoms of a lumbar radiculopathy and the current physical examination was inconsistent with lumbar radiculopathy findings or changes, and the November 2014 EMG did not confirm any significant findings of a lower extremity radiculopathy as would be expected from a neurological condition related to the lumbar spondylosis.  

Because it remains unclear from the record whether the Veteran has radiculopathy or other neurological manifestations due to the service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine, the Board finds that an additional VA examination is warranted.  See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Specifically, the VA examiner must fully distinguish between neurological symptomatology caused by the service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine and that due to his other service-connected disabilities.  The Board points out that the Veteran's cervical and lumbar spine disabilities have been characterized by pain, and that the JMR directs the Board to fully consider whether any neck and back pain, particularly any radiating pain, constitutes a neurologic manifestation, separate from pain as an orthopedic manifestation.   

The Board also requests that the VA examiner fully delineate and quantify whether the Veteran's complaints of numbness and tingling of the toes and right fingers are part and parcel of his service-connected right foot and right elbow disabilities, or neurological manifestations due to his service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine.  Nevertheless, the Board points out that VA is precluded from compensating the Veteran for the very same symptoms as those that are part and parcel of an already service-connected disability.  See 38 C.F.R. § 4.14 (2015).

Moreover, the Board observes that the November 2014 VA examination reports did not address conflicting findings related to the Veteran's upper and lower extremities, in that decreased vibration and sensation of the left upper extremity were noted at one examination, and normal findings at another.  Likewise, no explanation was provided regarding the Veteran's hyperactive reflexes of the lower extremities in light of his complaints of radiating pain, numbness and tingling of the legs. 

Therefore, the Board requires additional information before addressing the Veteran's pending claims for separate evaluations for the neurological manifestations due to his service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to obtain and associate with the record copies of all VA treatment records related to the Veteran's service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine since October 2014.

2.  The AOJ should have the Veteran scheduled for the appropriate VA examination(s) to determine the nature and extent of any neurological manifestations due to his service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine.  

The VA examiner should review the entire electronic claims file, including the entirety of the JMR and this remand.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  


The VA examiner is requested to distinguish between neurological manifestations of the Veteran's service-connected cervical and lumbar spine disabilities, including pain that is orthopedic in nature and any pain that is due to radiculopathy.  The VA examiner is also requested to discuss whether there are some objective manifestations of a neurological problem, aside from pain.  The VA examiner is reminded that the definition of radiculopathy is noted to be "disease of the of the nerve roots."  Dorland's Illustrated Medical Dictionary, page 1405 (27th Ed.).  If so, the examiner must identify all nerve roots affected in each extremity and clarify the sensory, motor and/or trophic dysfunction for each involved nerve group.

The VA examiner is requested to address the Veteran's complaints of radiating pain, numbness, and tingling of the toes and legs, as well as his complaints of neck pain and spasm, and numbness and tingling of the fingers.  

The VA examiner should distinguish between symptoms related to his service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine and those related to his service-connected foot and right elbow disabilities.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.   If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

